DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The examiner hereby acknowledges applicant's election without traverse of Group I, Species A (Fig. 3), Species ii (Fig. 4b), Species 1 (Figs. 5-8), on which Claims 1-8, 11-13, 15, & 28-30 read.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (see MPEP § 818.01(a)).  Nonelected Claims 9-10, 14, & 16-27 are hereby withdrawn from consideration for failing to read on an elected invention.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Fig. 7: The reference character “233A” is lacking from the specification.
Furthermore, in view of the instant application, the examiner suggests that “233A” is a typographical error and that “233A” should instead read as “223A”, in reference to the “plurality of first opposite electrodes 223A”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: OLED DISPLAY APPARATUS INCLUDING FIRST AND SECOND PLURALITIES OF OPPOSITE ELECTRODES HAVING DIFFERENT SHAPES CORRESPONDING TO A DISPLAY AREA AND SENSOR AREA, RESPECTIVELY.





Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 29-30 are also rejected for depending from indefinite base Claim 28.
Regarding Claim 28, the following limitation fails to distinctly claim the subject matter of applicant’s invention and creates confusion so as to render the claim indefinite: “wherein the at least one transmission area borders the plurality of second opposite electrodes on at least two opposite sides in the plan view”.
Specifically, it is unclear if the claimed “at least two opposite sides in the plan view” refer to opposite sides of the “transmission area” or to those of the “plurality of second opposite electrodes”.  In view of applicant’s disclosure (e.g. see Fig. 6 & ¶ [0117-138]), for examination purposes this limitation will be interpreted as “wherein the at least one transmission area borders the plurality of second opposite electrodes on at least two opposite sides of the transmission area in the plan view”.
Regarding indefiniteness, MPEP § 2173.02 teaches that, “if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection… is appropriate.” See MPEP § 2173.02 I, also holding that a lowered standard of indefiniteness is applied during examination proceedings, encouraging the resolution of any ambiguities during prosecution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 11-13, 15, & 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,163,984 to Ho et al. (from hereinafter Ho).
Regarding Claim 1, Ho teaches a display apparatus (see Figs. 1-12; e.g. Figs. 2, 3, 5, & 12 are reproduced below for convenience) comprising:
a substrate (e.g. 82; see Fig. 5 & Col. 5, Line 37 – Col. 6, Line 60) including a display area (e.g. “display” 14; see Fig. 1 & Col. 2, Lines 22- 67) and a sensor area (e.g. “input-output devices” 12 including sensor components 84 and windows 76; see again Figs. 1 & 5 and Col. 2, Lines 22- 67 & Col. 5, Line 37 – Col. 6, Line 60), the sensor area including a transmission area (e.g. “windows” 76; see Fig. 5 & Col. 5, Line 63 – Col. 6, Line 18);
a plurality of first opposite electrodes (e.g. anodes 42 in R/G subpixels of pixels 22; see Figs. 3 & 12 and Col. 4, Line 24 – Col. 5, Line 26 & Col. 7, Lines 19-43) arranged to correspond to the display area (14); and
a plurality of second opposite electrodes (e.g. anodes 42 in B subpixels of adjacent pixels 22’; see Figs. 3 & 12 and Col. 4, Line 24 – Col. 5, Line 26 & Col. 7, Lines 19-43) arranged to correspond to the sensor area (12) and to surround the transmission area (76), wherein a shape of each of the plurality of first opposite electrodes (anodes 42 in R/G subpixels 22; see Figs. 3 & 12) is different from a shape (e.g. square vs. rectangular, as illustrated by Fig. 12) of each of the plurality of second opposite electrodes (anodes 42 in B subpixels 22’; see Figs. 3 & 12).

    PNG
    media_image1.png
    1350
    1709
    media_image1.png
    Greyscale


Regarding Claim 6, Ho teaches the display apparatus of claim 1, further comprising a plurality of third opposite electrodes (anodes 42 in B subpixels 22; see Figs. 3 & 12) between the plurality of first opposite electrodes (anode 42 in R/G subpixels 22; see Figs. 3 & 12) and the plurality of second opposite electrodes (anodes 42 in B subpixels 22’; see Figs. 3 & 12), wherein an area of each of the plurality of third opposite electrodes (anodes 42 in B subpixels 22; see Figs. 3 & 12) is greater than an area of each of the plurality of first opposite electrodes (anode 42 in R/G subpixels 22; as reasonably evidenced by Fig. 12).
Regarding Claim 7, Ho teaches the display apparatus of claim 6, wherein each of the plurality of first opposite electrodes (anode 42 in R/G subpixels 22; see Figs. 3 & 12) has a shape of a first quadrangle with a first width in a first direction (e.g. horizontally in Fig. 12), each of the plurality of third opposite electrodes (anodes 42 in B subpixels 22; see Figs. 3 & 12) has a shape of a third quadrangle with a third width in the first direction (e.g. horizontally in Fig. 12), and the first width and the third width are substantially the same as each other (as reasonably evidenced by Fig. 12; see MPEP § 2125 regarding anticipation by prior-art drawings..

Regarding Claim 8, Ho teaches the display apparatus of claim 1, wherein a plurality of main pixels (e.g. 22) are included in the display area (14), a plurality of auxiliary pixels (NB; see Figs. 6-12 & Col. 6, Line 62 – Col. 7, Line 43) are included in the sensor area (76/84), and a number of the main pixels (22) covered by each of the plurality of first opposite electrodes (anode 42 in R/G subpixels 22; see Figs. 3 & 12) is equal to a number of the auxiliary pixels (NB) covered by each of the plurality of second opposite electrodes (anodes 42 in B subpixels 22’; see Figs. 3 & 12).
		Furthermore, regarding the limitation wherein “a number of the main pixels… is equal to a number of the auxiliary pixels”, the examiner notes that the claimed “pluralities” are not particularly limited in quantity.  Therefore, in view its broadest reasonable interpretation, one skilled in the art would recognize that the claimed “numbers” of main pixels and auxiliary pixels may be arbitrarily selected or delineated to be equal, thereby satisfying Claim 8.

Regarding Claim 11, Ho teaches the display apparatus of claim 1, wherein an area of the transmission area (e.g. 76; see Fig. 7) is greater than an area of an emission area of an auxiliary pixel (e.g. R/G subpixels in NB; as reasonably illustrated by Fig. 7) arranged in the sensor area.

Regarding Claim 12, Ho teaches the display apparatus of claim 1, wherein the transmission area includes a first transmission area (e.g. 76 in NB; see Fig. 7) and a second transmission area (e.g. 76 in NR; see Fig. 8), wherein the first transmission area has a different size from the second transmission area (as reasonably illustrated by Figs. 7-8).

Regarding Claim 13, Ho teaches the display apparatus of claim 1, wherein a width of the transmission area (e.g. 76 in NB; see Fig. 7) in a first direction (e.g. vertically in Figs. 6-12) is greater than a width of each of the plurality of second opposite electrodes (alternatively, the “first” and “second” opposite electrodes of Ho may be switched such that, instead, anodes 42 in R/G subpixels 22 anticipate the “second opposite electrodes” of parent Claim 1; see Figs. 3 & 12) in the first direction (e.g. vertically in Figs. 6-12).

Regarding Claim 15, Ho teaches the display apparatus of claim 1, further comprising a component (84) arranged to correspond to a lower portion of the sensor area (76).


Regarding Claim 28 (as best understood), Ho teaches a display apparatus (see Figs. 1-12; e.g. Figs. 2, 3, 5, & 12 are reproduced above for convenience) comprising:
a substrate including a display area (14) and a sensor area (e.g. “input-output devices” 12 including sensor components 84 and windows 76; see again Figs. 1 & 5 and Col. 2, Lines 22- 67 & Col. 5, Line 37 – Col. 6, Line 60) with respect to a plan view, the sensor area (12/76) including at least one transmission area (e.g. 76; see Figs. 5-12);
a plurality of first opposite electrodes (e.g. anodes 42 in R/G subpixels 22; see Figs. 3 & 12) having a first shape and overlapping the display area (14) in the plan view (see Figs. 6-12); and
a plurality of second opposite electrodes (e.g. anodes 42 in B subpixels 22’; see Figs. 3 & 12) having a second shape different (e.g. square vs. rectangle) from the first shape and overlapping the sensor area (12) in the plan view, wherein the at least one transmission area (e.g. 76; see Figs. 6-12) borders the plurality of second opposite electrodes (anodes 42 in B subpixels 22’; see Figs. 3 & 12) on at least two opposite sides in the plan view (as evidenced by the array substrates of Figs. 9-12, illustrating the repetitively arranged pixels NB/NR & 22/22’).


Allowable Subject Matter
Claims 2 (and by extension Claims 3-5 dependent therefrom) are objected to as being dependent upon a rejected base claim, but would be allowable if Claim 2 were rewritten in independent form including all of the limitations of base Claim 1.
Claims 29 & 30 are each objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of base Claim 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892